Citation Nr: 1203614	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  07-37 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, claimed as depression and/or anxiety.  

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to radiation exposure.  

3.  Entitlement to service connection for a dental disorder, to include as secondary to radiation exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and C.F., friend


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to August 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2011, the Veteran testified before a Veterans Law Judge, seated at the RO.  A written transcript of this hearing has been associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Th Veteran seeks service connection for a psychiatric disability, claimed as depression or anxiety.  He has asserted that he first began to experience psychiatric symptoms during military service or shortly thereafter, after he was the perceived victim of racial discrimination in service.  Despite being a layperson, he is competent to provide testimony regarding such observable symptomatology as a depressed mood and other psychiatric symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  More recently, he has been diagnosed with anxiety and depression by VA examiners.  According to a December 2009 clinical notation, the Veteran's anxiety and depression "are more than likely related to . . . problems while [on] active duty" regarding racial discrimination.  The Board finds this evidence sufficient to trigger VA's obligation to afford the claimant a VA medical examination or opinion.  38 U.S.C.A. § 5103A(d); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran also seeks service connection for diabetes mellitus and for a dental disorder.  Subsequent to the September 2007 statement of the case, the RO has not afforded the Veteran a supplemental statement of the case addressing additional pertinent medical evidence added to the record concerning his claimed disabilities.  As the Veteran has not waived consideration of such evidence by the agency of original jurisdiction, remand is required to afford the Veteran such consideration.  38 C.F.R. §§ 19.31, 20.1304.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA psychiatric examination to determine the etiology of any current psychiatric disability.  The Veteran's claims folder should be forwarded to the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  Any diagnostic tests, as determined to be necessary by the examiner, should be accomplished.  After examination of the Veteran and review of the entire record, the examiner is requested to identify any current psychiatric disabilities, and provide an opinion, with complete rationale, as to whether it is as least as likely as not (50 percent or higher probability) that any currently manifested psychiatric disability first manifested in service or within a year thereafter, or are causally related to any incident of service.  If the requested opinion cannot be provided without result to speculation, that should be so indicated.  The medical rationale for any opinion expressed must be provided.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

